Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 09/17/2021:
Claims 1-20 have been examined. 
Claims 1, 4, 7, 9-10, 12-13, 15, 17-18 and 20 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

The heading for claims 1, 4-9, 12-17 and 20 has been changed. Due to administrative oversight claims 1, 4-9, 12-17 and 20 were included in the heading but were not necessary applicable to the rejection to claims 1, 4-9, 12-17 and 20. Accordingly, a new heading has been added correctly reflecting that claims 1, 7-9 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2020/0021728A1), herein Yang’728.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
Specification
1.	Applicant’s amendments have overcome the specification objections to from the previous Office Action.
Claim Objections
1.	Applicant’s amendments have overcome the claims 9 and 17 objections to from the previous Office Action.
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 9-10, 12-13, 15, 17-18 and 20 from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
1.	Claims 1, 7-9 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2020/0021728A1), herein Yang’728.
As per claims 1, 9 and 17, Yang’728 discloses, through the invention (see entire document), a computer-implemented method/sensor unit/autonomous driving system for operating an autonomous driving vehicle (ADV) (see entire document, particularly fig. 1-2, abstract, Para [0006-0007, 0010-0011, 0016, 0019, 0028, 0030-0037, 0045-0051]), the method/operations comprising: 
a processor; a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see entire document, particularly fig. 1-2, abstract, Para [0005, 0042-0043]); 
segmenting, at a sensor unit, video data received from a camera mounted on the ADV into a plurality of video segments, wherein the sensor unit is coupled between a plurality of sensors including the camera and a perception and planning system for autonomously driving the ADV (see entire document, particularly fig. 6, 8, abstract, Para [0006-0007, 0027, 0034] – teaching lidar scans utilized in tandem with camera images; when revolving in 360.degree., each laser light pulse in the vertical light column that creates a lidar scan line; the detected pulses reflected off objects in the surrounding area recorded as lidar point clouds; in one instance of scanning by the lidar, the lidar that records the detected lidar point clouds as a lidar scan, in Para [0034]; system that instructs the camera to capture images at a camera frequency starting at each start time, in abstract, Para [0008], wherein the Examiner finds that the “camera images captured at a camera frequency,” in the Yang’728 reference, teach on “segmented, into a plurality of video segments (e.g., video images) video data received from a camera mounted on the ADV,” in the instant application, because it is well known in the art that well-known in the art camera images captured at a camera frequency are well-known in the art timeline video segments of a camera video, which is plural images captured/recorded by or at a camera frequency for or during  a certain period of time, wherein each image is a well-known in the art video segment of that video timeline during which those images/video segments were taken/captured/recorded); 

combining each video segment with a corresponding time-synchronized sensor data of the first sensor to generate combined sensor data (see entire document, particularly in fig. 2, abstract, Para [0006, 0027, 0065] – teaching utilization of lidar scans in tandem with camera images relies on some degree of precision in internal clocks within the lidar and the camera image; allowing synchronization of a lidar and a camera on an autonomous vehicle with a high degree of precision, e.g., less than 5 milliseconds, in Para [0027]; the perception module 210 that combines lidar data with image data captured by one or more cameras, in Para [0065]); and 
transmitting the combined sensor data to the perception and planning system to be utilized to perceive a driving environment surrounding the ADV at a point in time corresponding to the video segment (see entire document, particularly in fig. 2, abstract, Para [0028, 0033, 0043, 0049-0052, 0065, 0085] – teaching sending control signals sent to the vehicle, in Para [0049-0052]; the perception module 210 that combines lidar data with image data captured by one or more cameras to identify various features in the local area; features in the local area that may include one or more objects in the local area, details of the road on which the vehicle 150 is travelling, traffic signs along the road, and so on, in Para [0065]).

As per claims 7 and 15, Yang’728 further discloses, through the invention (see entire document), synchronizing in time each segment of the video segments with the sensor data received from the fist sensor that comprises, the operations that further comprise: tagging each segment of the of the video segments with a respective first timestamp; tagging the sensor data received from the first sensor with a second timestamp; and identifying the corresponding time-synchronized sensor data based on the first timestamp and the second timestamp (see entire document, particularly in fig. 3, 6, Para [0007, 0046, 0065, 0068-0072, 0076-0077, 0083-0084, 0091-0092]). 

As per claims 8 and 16, Yang’728 further discloses, through the invention (see entire document), sensor that comprises a LIDAR device or a RADAR device (see entire document, particularly in abstract, Para [0006-0008, 0027, 0034, 0046] – teaching lidar, lidar scans).

2.	Claims 2-3, 10-11 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Yang’728 in view of Yang (Pub. No.: US 2020/0116865A1), herein Yang’865.
As per claims 2, 10 and 18, Yang’728 does not explicitly disclose through the invention, or is missing, prior to segmenting the video data, operations that further comprise: compressing the video data into compressed video data, wherein each segment of the compressed video data is independently decodable into uncompressed video data. 
However, Yang’865 teaches, through the invention (see entire document), particularly in fig. 2, Para [0007-0008, 0048, 0054, 0056], claims 2, 12, 22, autonomous vehicle that can perform a different type of compression on each image representation; encoding and compressing sensor data (e.g., LiDAR) sensor data that achieves significantly improved compression ratios while minimizing the rate of error when generating the HD map; representation generation module 215 that provides each of the image channels 255 to the representation compression module 220 to generate codes 285 for each image channel 255; the representation compression module 220 that can perform either a lossless compression or a lossy compression on each image channel 255; image channels 255 that possess important information that is less tolerable to error undergo a lossless compression whereas image channels 255 that include information that is more tolerable to error undergo a lossy compression.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang’728 by incorporating, applying and utilizing the above steps, technique and features as taught by Yang’865. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for autonomous vehicle, perform a different type of compression on each image representation, based on the amount of tolerable error; to represent a location of the environment around the autonomous vehicle (see entire Yang’865 document, particularly Para [0006-0007]).

As per claims 3, 11 and 19, Yang’728 does not explicitly disclose through the invention, or is missing,  compressing the video data that comprises using a predetermined compression process, and wherein a length of each segment of the compressed video data is determined by the predetermined compression process. 
However, Yang’865 teaches, through the invention (see entire document), particularly in Para [0006, 0093, 0132, 0143], collecting, processing, and efficient encoding of sensor data; that although the subsequent description refers specifically to the encoding of sensor data that can be used to generate a HD map for autonomous vehicles, the encoding and compression techniques described herein that can also be applied a variety of other scenarios including encoding and compressing sensor data gathered in indoor environments (e.g., for the navigation of robots in an indoor setting); the online HD map system 110 and the vehicle computing system 120 that use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs; the techniques disclosed herein that make self-driving of autonomous vehicles possible; the techniques described herein applied to autonomous vehicles, the techniques that can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, for displaying HD maps on displays of client devices such as mobile phones, laptops, tablets, or any computing device with a display screen; techniques displayed herein that can also be applied for displaying maps for purposes of computer simulation, for example, in computer games, and so on; compression achieved using Zlib compression techniques; TABLE 5, on page 16, with Compression ratio for each variable using Zlib compression techniques, wherein X Y Z Size reduction 26% 30% 48% 41%. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang’728 by incorporating, applying and utilizing the above steps, technique and features as taught by Yang’865. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, for autonomous vehicle, perform a different type of compression on each image representation, based on the amount of tolerable error (see entire Yang’865 document, particularly Para [0007]).
Allowable Subject Matter
1.	Claims 4-6, 12-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 4-6, 12-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Response to Arguments
1.	Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.
3.	Applicant argues, on page 15 of the remarks filed 09/17/2021, that  “… amended claim 1 includes at least one limitation that is not disclosed by Guterman,” BUT, HOWEVER, NO documentation associated with this name has been found anywhere in the file records. Therefore, it is believed that the Guterman reference is not applicable prior art reference to this examining process, and is being withdrawn from consideration.
4.	Applicant argues, on pages 15-17 of the remarks filed 09/17/2021, that  “… the limitations “segmenting, at a sensor unit, video data received from a camera mounted on the ADV into a plurality of video segments” of the amended claim 1 are absent from Yang reference;” that “… Yang fails to disclose or suggest segmenting video data received from a camera mounted on the ADV into a plurality of video segments;” that “… such a limitation above is absent from Yang;” that “…[h]owever, neither Office Action nor the cited sections of Yang disclose segmenting video data into a plurality of video segments;” that “… 
Instead, the Applicant presents what Yang reference, particularly in paragraph 8, describes and/or teaches on in regards to the limitations “segmenting, at a sensor unit, video data received from a camera mounted on the ADV into a plurality of video segments” of the amended claim 1.
Examiner respectfully disagrees, and kindly draws Applicant’s attention at page 4 of the office action above, where the Examiner presents the following: “… the Examiner finds that the “camera images captured at a camera frequency,” in the Yang’728 reference, teach on “segmented, into a plurality of video segments (e.g., video images) video data received from a camera mounted on the ADV,” in the instant application, because it is well known in the art that well-known in the art camera images captured at a camera frequency are well-known in the art timeline video segments of a camera video, which is plural images captured/recorded by or at a camera frequency for or during  a certain period of time, wherein each image is a well-known in the art video segment of that video timeline during which those images/video segments were taken/captured/recorded.”
Hence, the Examiner finds that the Yang reference teaches on the limitations “segmenting, at a sensor unit, video data received from a camera mounted on the ADV into a plurality of video segments” of the amended claim 1, and therefore it is believed that the rejections should be maintained.     
5.	Regarding the applicant’s arguments on page 17 of the remarks with respect to claims 9 and 17 that “[i]ndependent claims 9 and 17 are in condition for allowance at least for similar reasons as given above for claim 1,” the Examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.
6.	Regarding the applicant’s arguments on page 18 of the remarks with respect to claims 2-8, 10-16 and 18-20 that “[d]ependent claims 2-8, 10-16 and 18-20 depend, directly or indirectly, from the independent claim 1 discussed above and include, by virtue of dependency, the features of the independent claim that distinguish the independent claim from Yang. Thus, claims 2-8, 10-16 and 18-20 are in condition for allowance at least for the reasons given above for the independent claim 1 from which they depend,” the 
7.	In regards to claims dependent claims 2-3, 10-11, and 18-19, Applicant argues, on page 18 of the remarks filed 09/17/2021, that  “[a]pplicant has reviewed Yang865 and has not identified any portion that teaches or suggests the above claimed feature;” that “[a]s such, Yang and Yang865, alone or in combination, fail to remedy the deficiencies as set forth above,” BUT, HOWEVER, Applicant DOES NOT provide any evidence of, or explanation about WHY Applicant has not identified any portion of the Yang865 that teaches or suggests the above claimed feature, OR WHY Yang and Yang865, alone or in combination, fail to remedy the deficiencies as set forth above. 
Hence, it is believed that the rejections should be maintained.

Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662